                      Case 1:18-cv-10085-VEC Document 4
                                                      3 Filed 11/01/18
                                                              10/31/18 Page 1 of 1
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                 Southern District of New York


                  OSIEL LARIOS SIERRA,                         )
                                                               )
                                                               )
                                                               )
                                                               )
                            Plaintiff(s)
                                                               )                          18 CV 10085
                                v.                                     Civil Action No.
                                                               )
           HENRY ST. SUPERIOR DELI INC.,                       )
           NAIF A. ABAD, and SAMUEL EDED                       )
                                                               )
                                                               )
                           Defendant(s)                        )

                                                SUMMONS IN A CIVIL ACTION

To: (Def endant "s name and address) HENRY ST. SUPERIOR DELI INC., 280 Henry Street, New York, NY 10002
                                     NAIF A. ABAD, 280 Henry Street, New York, NY 10002
                                     SAMUEL EDED, 280 Henry Street, New York, NY 10002




         A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P . 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                  Cilenti & Cooper, PLLC
                                  708 Third Avenue - 6th Floor
                                  New York, New York 10017




       If you fail to respond, judgment by default will be entered against you for the reli ef demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date :
            11/1/2018                                                            /s/ J. Gonzalez
                                                                                    Signature of Clerk or Deputy Clerk
